         Case 1:20-cr-10111-RWZ Document 55 Filed 09/30/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                                                        Case No. 20-cr-10111-RWZ-1
        v.                                       )
                                                 )
 CHARLES LIEBER,                                 )
                                                        ORAL ARGUMENT REQUESTED
                                                 )
        Defendant.                               )
                                                 )

   MOTION TO COMPEL PRODUCTION OF MATERIALS CONCERNING DOJ’S
     “CHINA INITIATIVE” AND THE “THOUSAND TALENTS PROGRAM”
                AND TO INSPECT GRAND JURY MINUTES

       Defendant Charles Lieber respectfully moves, pursuant to Federal Rules of Criminal

Procedure 16(a)(1)(E) and 6(e), respectively, to compel the government to produce materials

concerning the Department of Justice’s “China Initiative” and the “Thousand Talents Program”

and to inspect Grand Jury Minutes in the above-captioned matter. Defendant relies upon the

Memorandum of Law and exhibits, submitted herewith.

                           REQUEST FOR ORAL ARGUMENT

       Defendant respectfully requests oral argument on this motion.
        Case 1:20-cr-10111-RWZ Document 55 Filed 09/30/20 Page 2 of 2




Dated: September 30, 2020                Respectfully submitted,

                                         CHARLES LIEBER

                                         By his attorneys,


                                          /s/ Torrey K. Young
                                         Torrey K. Young (BBO #
                                         Marc L. Mukasey (admitted pro hac vice)
                                         MUKASEY FRENCHMAN &
                                         SKLAROFF LLP
                                         2 Grand Central Tower
                                         140 East 45th Street, 17th Floor
                                         New York, New York 10017
                                         Tel.: (212) 466-6400
                                         torrey.young@mfsllp.com
                                         marc.mukasey@mfsllp.com
